October 9 2012


                                            DA 12-0090

               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                           2012 MT 223N



IN RE THE MARRIAGE OF
PHILLIP E. KELLERMAN,

               Petitioner and Appellee,

         and

PAMELA J. KELLERMAN, k/n/a PAMELA J. LANDON,

               Respondent and Appellant.



APPEAL FROM:            District Court of the Twenty-First Judicial District,
                        In and For the County of Ravalli, Cause No. DR 10-196
                        Honorable Jeffrey H. Langton, Presiding Judge


COUNSEL OF RECORD:

                 For Appellant:

                        Pamela J. Landon, self-represented, Stevensville, Montana

                 For Appellee:

                        Michael D. Montgomery, Attorney at Law, Hamilton, Montana



                                                     Submitted on Briefs: September 4, 2012

                                                                Decided: October 9, 2012


Filed:

                        __________________________________________
                                          Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1      Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating Rules,

this case is decided by memorandum opinion and shall not be cited and does not serve as

precedent. Its case title, cause number, and disposition shall be included in this Court’s quarterly

list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2      Pamela J. Kellerman, k/n/a Pamela J. Landon (Pamela), appeals from the Findings of

Fact, Conclusions of Law and Order entered by the District Court on January 31, 2011,

dissolving the marriage between her and Phillip E. Kellerman (Phillip). The parties were

married approximately 17 years.

¶3      Pamela challenges the District Court’s determinations regarding distribution of the

marital estate. She argues that the District Court did not properly consider her disability, did not

consider her contributions as a homemaker, and erred by ordering sale of the marital home. She

also argues that the District Court erred by not enforcing an order requiring Phillip to obtain a

drug assessment.

¶4      We review a district court’s findings of fact in dissolution proceedings to determine

whether they are clearly erroneous. In re Marriage of Crilly, 2009 MT 187, ¶ 9, 351 Mont. 71,

209 P.3d 249. “A finding is clearly erroneous if it is not supported by substantial evidence, the

district court misapprehended the effect of the evidence, or our review of the record convinces us

the district court made a mistake.” Crilly, ¶ 9. Absent clearly erroneous findings, we will affirm

a district court’s division of property and maintenance award unless we identify an abuse of

discretion. Crilly, ¶ 9. “A district court abuses its discretion if it acts arbitrarily without

conscientious judgment or exceeds the bounds of reason, resulting in substantial injustice.”

Crilly, ¶ 9.


                                               2
¶5     We have determined to decide this case pursuant to Section I, Paragraph 3(d) of our

Internal Operating Rules, which provides for noncitable memorandum opinions. The District

Court equally divided the equity in the marital home between the parties and further determined

it would be “impossible to equitably divide the marital estate between the parties” without selling

that property. The District Court’s findings of fact are supported by substantial evidence and the

legal issues are controlled by settled Montana law, which the District Court correctly interpreted.

Further, an abuse of discretion by the District Court in the distribution of the marital estate and in

the drug assessment issue has not been established.

¶6     Affirmed.



                                                       /S/ JIM RICE


We concur:

/S/ MICHAEL E WHEAT
/S/ PATRICIA COTTER
/S/ BETH BAKER
/S/ BRIAN MORRIS




                                              3